DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,278,707 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claims 1, 11 and 15, no art on record, alone or in combination could be found to teach: wherein the distal end of the shaft and the biasing member are fixedly coupled with at least one of the first clamp member or the second clamp member for a duration of the medical procedure. The closest art found was Stewart (20090209986). As disclosed in the non-final office action, Stewarts device is fixedly coupled to the shaft until the tension cord is severed. This process is done during the medical procedure to enable the clamp to be deployed (removed from the shaft) so that the delivery device can be later removed from the body so that the clamp can be 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771